FILED
                           NOT FOR PUBLICATION
                                                                            OCT 20 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-30229

              Plaintiff-Appellee,                D.C. No. 1:15-cr-00121-SPW-1

 v.
                                                 MEMORANDUM*
WILLIAM WOODROW SPRINGFIELD,
Sr.,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                            Submitted October 2, 2017**
                               Seattle, Washington

Before: WARDLAW, CLIFTON, and OWENS, Circuit Judges.

      Defendant William Springfield appeals from the district court’s denial of his

motion to suppress. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Even if Springfield has standing to challenge the search of the vehicle, the

motion to suppress the evidence obtained through that search was properly denied.

The district court found that the search of the car would have occurred anyway,

even if Springfield had not been arrested and searched. That finding was not

clearly erroneous. The officers testified that an inventory search of a stolen vehicle

was standard procedure. See United States v. Mota, 982 F.2d 1384, 1387 (9th Cir.

1993). It is not disputed that the vehicle had been reported stolen. Because the

methamphetamine “ultimately or inevitably would have been discovered by lawful

means,” the inevitable discovery doctrine applies. Nix v. Williams, 467 U.S. 431,

444 (1984).

      AFFIRMED.




                                          2